DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 5, 7 – 9, 12, 13, 15, 16 and 21 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: a circuit board comprising: a first metal layer including a first electrode having a fourth surface on an opposite side from third surface; and a second metal layer a second electrode having a sixth surface on an opposite side from fifth surface, wherein the first metal layer includes an inductor integral and electrically connected to the first electrode, wherein the fourth surface of the first electrode makes direct contact with the sixth surface of the second electrode, thereby electrically connecting the first electrode and the second electrode, wherein the base includes an insulating layer which covers a surface of the inductor, and surfaces of the first electrode and the second electrode other than exposed surfaces of the first electrode and the second electrode and a magnetic body, embedded with the inductor, the first electrode, and the second electrode, and covering the insulating layer, wherein each of the first electrode and the second electrode is embedded inside of the magnetic body, and wherein the exposed surfaces of the first electrode and the second electrode include the third surface and the fifth surface.
One close prior art Ito (US 2014/0009899 A1) teaches of a laminated circuit board comprising: a base having a first surface, and a second surface on an opposite side from the first surface; a first metal layer, embedded in the base, and including a first electrode having a third surface exposed from the first surface of the base, and a fourth surface on an opposite side from the third surface; and a second metal layer embedded in the base, and including a second electrode having a fifth surface exposed from the second surface of the base, and a sixth surface on an opposite side from the fifth surface, thereby electrically connecting the first electrode and the second electrode, wherein the base includes an insulating layer which covers a surface of the inductor, and surfaces of the first electrode and the second electrode other than exposed surfaces of the first electrode and the second electrode; however Ito does not teach wherein the first metal layer includes an inductor integral and electrically connected to the first electrode, wherein the fourth surface of the first electrode makes direct contact with the sixth surface of the second electrode and a magnetic body, embedded with the inductor, the first electrode, and the second electrode, and covering the insulating layer, wherein each of the first electrode and the second electrode is embedded inside of the magnetic body, and wherein the exposed surfaces of the first electrode and the second electrode include the third surface of the first electrode and the fifth surface of the second electrode.
Another close prior art Dening (US 6,996,892 B1) teaches of a laminated circuit board comprising: a base having a first surface, and a second surface on an opposite however Dening does not teach a first metal layer including a first electrode having a third surface exposed from the first surface of the base, and a fourth surface on an opposite side from the third surface; and a second metal layer including a second electrode having a fifth surface exposed from the second surface of the base, and a sixth surface on an opposite side from the fifth surface; wherein the fourth surface of the first electrode makes direct contact with the sixth surface of the second electrode; and surfaces of the first electrode and the second electrode other than exposed surfaces of the first electrode and the second electrode; and wherein the exposed surfaces of the first electrode and the second electrode include the third surface of the first electrode and the fifth surface of the second electrode.
Therefore claims 1, 4, 5, 7 – 9, 12, 13, 15, 16 and 21 – 25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.